                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


CASEY-JO M.                                 )
                                            )
                      Plaintiff             )
v.                                          )       1:19-cv-00487-JDL
                                            )
ANDREW M. SAUL, Commissioner                )
of Social Security,                         )
                                            )
                      Defendant             )


                        RECOMMENDED DECISION
               BASED ON PLAINTIFF’S FAILURE TO PROSECUTE

       On October 23, 2019, Plaintiff filed a complaint (ECF No. 1), but did not pay the

filing fee or file a motion to proceed in forma pauperis. On October 25, 2019, the Court

ordered Plaintiff to pay the $400 filing fee or file a completed in forma pauperis application.

(Order, ECF No. 4.) The Court advised Plaintiff that if she did not pay the filing fee or file

an application to proceed in forma pauperis, the Court could dismiss the matter. (Id.)

       Because Plaintiff failed to pay the filing fee or file an informa pauperis application, on

November 18, 2019, the Court issued an Order to Show Cause. (ECF No. 5.) In the order,

the Court established December 2, 2019, as the date by which Plaintiff must show cause in

writing as to why she failed to comply with the Court’s order. The Court again advised

Plaintiff that if she failed to show cause, the complaint could be dismissed. (Id.) Plaintiff did

not respond to the Show Cause Order and has not otherwise communicated with the Court.
Because Plaintiff has failed to show cause as ordered, I recommend the Court dismiss the

matter without prejudice.

                                           D ISCUSSION

       “A district court, as part of its inherent power to manage its own docket, may dismiss

a case sua sponte for any of the reasons prescribed in Fed. R. Civ. P. 41(b).” Cintron-

Lorenzo v. Dep’t de Asumtos del Consumidor, 312 F.3d 522, 526 (1st Cir. 2002) (citing Link

v. Wabash R.R. Co., 370 U.S. 626, 629 – 31 (1962)). Federal Rule of Civil Procedure 41(b)

authorizes the Court to dismiss an action for a party’s failure to prosecute and failure to

comply with the Court’s orders. Here, Plaintiff has (a) failed to comply with the Court’s

October 25, 2019, Order that required Plaintiff to pay the $400 filing fee or file an

Application to Proceed In Forma Papueris (ECF No. 4), and (b) failed to show cause in

accordance with the Court’s Order to Show Cause. (ECF No. 5.) Plaintiff thus has failed to

comply with two of the Court’s orders and has otherwise to prosecute the claim.

       Given Plaintiff’s failure to comply with the Court’s orders, failure otherwise to

prosecute the action, and lack of communication with the Court in this matter following the

filing of the complaint, dismissal is warranted.

                                      C ONCLUSION

       Based on the foregoing analysis, I recommend the Court dismiss Plaintiff’s complaint

without prejudice.


                                             2
                                             NOTICE

              A party may file objections to those specified portions of a magistrate
      judge’s report or proposed findings or recommended decisions entered
      pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum, within fourteen (14)
      days of being served with a copy thereof.

            Failure to file a timely objection shall constitute a waiver of the right to
      de novo review by the district court and to appeal the district court’s order.
                                           /s/ John C. Nivison
                                           U.S. Magistrate Judge

Dated this 9th day of December, 2019.




                                              3
